Lamar, J.
(After stating the facts.) Where goods of one quality are ordered, and those of an inferior quality are shipped, the rights of the parties and the measure of damages become fixed, at the moment of the breach. The plaintiff here became entitled to the difference in value between-No. 1 lumber ordered and the inferior lumber shipped. A resale was one of the methods of arriving at the amount of the damage. But while the plaintiff was not obliged to resell, it was bound to establish the amount of its damages measured by the rules of law applicable to such cáses. Americus Co. v. Brackett, 119 Ga. 489 ; cf. Civil Code, § 355. This it did. The car of lumber was sufficiently identified. There was no variance between the proof and the material allegations of-the petition. We find no error in the refusal to grant a new trial.

Judgment affirmed.


All the Justices concur.